In consolidated matrimonial actions, the wife appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated May 26, 1983, which denied her motion, inter alia, to strike the note of issue and statement of readiness. H Order modified, by adding a provision giving both parties an additional 30 days in which to complete reciprocal discovery proceedings. As so modified, order affirmed, without costs or disbursements. The 30-day period for completion of discovery shall commence upon service on the wife of a copy of the order to be made hereon, with notice of entry. U In this equitable distribution case, the note of issue and statement of readiness were served prior to the completion of discovery. This court has previously recognized the need for broad disclosure in such cases (see Rubin v Rubin, 87 AD2d 587). Although the failure to complete discovery in a timely fashion was due to a conflict between the wife and her attorneys, which eventually resulted in the substitution of those attorneys by her present attorney, we exercise our discretion, in the interest of justice, to grant both parties 30 days in which to complete reciprocal discovery. The action shall remain on the Trial Calendar. Gibbons, J. P., Bracken, Weinstein and Lawrence, JJ., concur.